Russell, C. J.,
dissenting. I regret that I cannot agree to the judgment of reversal. I think that the ruling of the judge in the trial court upon the demurrer was correct. It must be borne in mind that the lower court only overruled a general demurrer, and a general demurrer is insufficient to reach mere structural defects in pleadings. It is necessary for a petition to be so fatally defective — so completely dead — that even amendment will not revive or resuscitate it, before it can be said that it is so defective that it cannot withstand a general demurrer. Ellison v. Georgia Railroad Co., 87 Ga. 691 (13 S. E. 809); City of Atlanta v. Church, 83 Ga. 448 (10 S. E. 231). Much of the petition to which reference is *193made in the opinion of the majority should, as I think, be treated as mere history of the ease; and this, as well as other portions of the declaration, might be stricken on appropriate special demurrers. But regardless of any question of usury or as to the validity .of any of the assignments alleged, the statement of the fact that the petitioner had paid, within three or four years, over $300 upon the original obligation on which he had received only $25 and that the respondent was about to cause him to lose his position from which he derived his livelihood by presenting assignments of wages to his employer which he in fact had never executed,especially in view of the allegation that public conditions were such as that he probably could not be able to obtain other employment in the event he was discharged, afforded, in my opinion, good grounds for the intervention of equity and the rendition of the judgment of the lower court. Many portions of the petition are vague and confusing; but standing out above a mass of irrelevant allegations there is in three of the latter paragraphs a clear case of attempted injury for which the law does not provide an adequate remedy. The trial judge did not construe the petition as it is construed in the opinion of the majority, nor confine it entirely, as do my honorable colleagues, to the setting aside of an assignment of wages for the reason that it is usurious. He doubtless construed it, as I do, as an effort on the part of the petitioner to show that there was not only no consideration for any assignment which Jackson may have in his possession, because he has far overpaid him any -amounts of money he may have ever borrowed before the execution of the last assignment, but also as an effort to prevent Jackson from compelling him to pay assignments of which the railroad company had been given notice, and which he says that he never executed at any time or for any purpose. It is true that the petitioner alleges in the first paragraph that in January, 1919, he executed to Jackson an assignment for about $30 in wages then earned and due hipa by the Southern Bailway Company, but says that he did not receive a cent at the time, because this assignment was a mere renewal of a former assignment for the sum of $30, though he paid Jackson $5 then and there. He then recites that for five consecutive renewals he paid in all the sum of $25, not receiving any money at any time. If that was all that was paid, I confess that the judgment of the majority would be correct. But *194in the first paragraph it is further alleged that on the first assignment of wages that he sold to Jackson four years ago he has been ever since paying the sum of $5 per month for renewal assignments, although he only received $25 at the outset. This would amount to a sum of about $240 paid for a consideration of $25. Fully conceding the principle stated in the opinion of the majority that wages may be sold and assigned for any consideration, no matter how small, that may be agreed upon between the contracting parties, would not a court or jury be authorized, upon proof of tthe facts stated, to infer that there really never was any real sale •or assignment of wages, but that the written contract was merely a “device” or subterfuge to evade the laws against usury which is so strongly condemned in the Code? But even if that portion of the petition be subject to demurrer, I think the trial judge correctly overruled the general demurrer to the petition as a whole, because in paragraph two of the petition it is positively alleged that Jackson has served notice upon the Southern Bailway Company that he has assignments of wages of the petitioner for August and September, 1922, or on wages that became due in December, 1922, and January, 1923, “when the fact is that no assignment was ever made to said Jackson for any wages due later than January, 1922. ”‘ Certainly if that allegation is true, taken in connection with the fact'that it is alleged that Jackson will not bring suit upon the assignments because he knows the petitioner has a valid defense and that his purpose in giving the notice of the assignments to the railway company is the hope that the railway company will either discharge the plaintiff or make him pay the assignments, it seems to me that these facts set forth such a case as justified the lower court, in the exercise of the discretion of a chancellor, to take charge of all phases of the disagreement and to require Jackson to bring his assignments into court, and to enjoin the Southern Bailway Company from paying any wages of the petitioner under any of the assignments until the jury should ascertain the real truth of the case.